Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 04/29/22 are acknowledged.
Claims 2 and 16 were previously cancelled. Claims 1, 3, 7, 12-13, and 17-19 were amended. 
Claims 1, 3-15, and 17-21 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/22 has been entered. 
Response to Amendments/Arguments
Rejection of claims under 35 USC § 103 
Applicant’s arguments (Pages 7-12, filed 04/29/22) with respect to the rejection of claims 1, 3-15, and 17-21 under 35 U.S.C. 103 as being unpatentable over Müller (US 6,537,571 B1) in view of Loubert et al. (EP 2 599 847 A1) have been considered and are persuasive in light of the amendment of claims 1, 7, 12-13, and 17-19.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dzekan et al. (CA 2 861 782 A1).
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dzekan et al. (CA 2 861 782 A1) in view of Loubert et al. (EP 2 599 847 A1) and Müller (US 6,537,571 B1).
The claimed invention is a transdermal therapeutic system (TTS) comprising a scopolamine-containing layer structure, said scopolamine-containing layer structure having as its only two layers:
A) a backing layer; and
B) a scopolamine-containing matrix layer comprising scopolamine and a silicone acrylic hybrid polymer, 
wherein the scopolamine-containing layer structure comprises from 0.2 to 2 mg/cm2 scopolamine.
Dzekan et al. teach a TTS containing a backing layer and a matrix consisting of one layer which comprises a silicone hot-melt adhesive, at least one drug, and particles made of crosslinked polyvinylpyrrolidone (Abstract, Page 5, 2nd ¶, Page 9, 1st, 4th and 5th ¶s, and claims 1 and 13). Scopolamine is disclosed as a drug suitable for inclusion in the TTS (Page 10, 4th and 5th ¶s, and claim 5). 
Dzekan et al. do not expressly teach that the silicone hot-melt adhesive in the matrix layer is a silicone acrylic hybrid polymer or the scopolamine-containing layer structure comprising from 0.2 to 2 mg/cm2 scopolamine, as recited in instant claim 1.
Loubert et al. teach a silicone acrylate hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator (Abstract, claims 1-8 and 11-15). The silicone acrylic hybrid polymer is used in a transdermal drug delivery system which includes patches and reservoir systems, and contains a backing layer ([0061]-[0062], [0080], claims 11-15). The drug or active agent in the transdermal drug delivery system includes scopolamine ([0063] – Page 12, lines 45 and 48). 
Müller teaches a TTS comprising a reservoir layer containing scopolamine base as a pharmaceutically active substance (Abstract, Examples 1-3 – Col. 3, line 53 to Col. 4, line 37, and claims 1-11). Patches having a size of 2.5 cm2 are disclosed (Col. 4, lines 12-13). The reservoir layer has a content of scopolamine base of between 1.0 and 2.5 mg (claim 3). The pressure-sensitive adhesive layer has a content of scopolamine base of between 0.2 and 1.0 mg (claim 5). The calculated concentration of scopolamine in both the reservoir layer (1.0 – 2.5 mg) and the pressure-sensitive adhesive layer (0.2 – 1.0 mg) based on the patch size of 2.5 cm2 is 1.2 mg/2.5 cm2 – 3.5 mg /2.5 cm2, which is 0.48 mg/cm2 – 1.4 mg/cm2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a TTS containing a backing layer and a matrix consisting of one layer which comprises a silicone hot-melt adhesive, at least one drug which includes scopolamine, and particles made of crosslinked polyvinylpyrrolidone, as taught by Dzekan et al., substitute the silicone hot-melt adhesive in the matrix layer of Dzekan et al. with a silicon-containing PSA composition, an ethylenically unsaturated monomer, and an initiator, as taught by Loubert et al., in view of the TTS comprising scopolamine in a calculated concentration of 0.48 mg/cm2 – 1.4 mg/cm2, as taught by Müller, and produce the instant invention.
One of ordinary skill in the art would have been motivated substitute the silicone hot-melt in the matrix layer of Dzekan et al. with the silicon-containing PSA composition, an ethylenically unsaturated monomer, and an initiator, as taught by Loubert et al., because Loubert et al. teach that “The polymerization of the ethylenically unsaturated monomer and the silicon-containing pressure sensitive, which already contains acrylate or methacrylate functionality, chemically integrates the advantageous functionalities associated with both acrylic and silicone chemistries into one, stable pressure sensitive adhesive that resists phase separation” ([0015]). Furthermore, Loubert et al. teach that the silicone acrylic hybrid polymer has advantages not found by using solely a silicone-based PSA or an acrylate based PSA, and the advantages include “effective adherence to substrates with a broad range of surface energies, improved solubility of a broader range of drugs, a larger effective temperature use range as compared to a pure acrylate-based PSA, and lower potential cost when compared to a pure silicone-based PSA” ([0079]). Therefore, one of ordinary skill in the art would have been motivated to use the silicone acrylic hybrid polymer of Loubert et al. in the TTS of Dzekan et al. and have a reasonable expectation of producing a functional TTS and have the advantages listed above. 
Furthermore, one of ordinary skill in the art would have found it obvious to include the scopolamine in the TTS of Dzekan et al. in a concentration of 0.48 mg/cm2 – 1.4 mg/cm2 as taught by Müller because applying a known technique to a known product ready for improvement to yield predictable results is obvious. Please see MPEP 2141. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1 and 17, the limitations of a TTS comprising a scopolamine-containing layer structure having as its only two layers: A) a backing layer; and B) a scopolamine-containing matrix layer comprising scopolamine and a silicone acrylic hybrid polymer (instant claim 1) and a process for manufacturing the TTS according to claim 1 (instant claim 17) would have been obvious over the preparation of a TTS containing a backing layer and a matrix consisting of one layer which comprises a silicone hot-melt adhesive, at least one drug which includes scopolamine, and particles made of crosslinked polyvinylpyrrolidone, as taught by Dzekan et al. (Abstract, Page 5, 2nd ¶, Page 9, 1st, 4th and 5th ¶s, Page 10, 4th and 5th ¶s, and claims 1, 5, and 13) in view of the  silicone acrylic hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator (Abstract, claims 1-8 and 11-15), used in a transdermal drug delivery system which includes patches and contains a backing layer ([0061]-[0062], [0080], claims 11-15), as taught by Loubert et al. 
Regarding instant claim 1, the limitation of the scopolamine-containing layer structure comprising from 0.2 to 2 mg/cm2 scopolamine would have been obvious over the calculated concentration of scopolamine in both the reservoir layer (1.0 – 2.5 mg) and the pressure-sensitive adhesive layer (0.2 – 1.0 mg) based on the patch size of 2.5 cm2 is 1.2 mg/2.5 cm2 – 3.5 mg /2.5 cm2, which is 0.48 mg/cm2 – 1.4 mg/cm2, as taught by Müller (Col. 4, lines 12-13, claims 3 and 5). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 3, the limitation of the scopolamine-containing matrix layer having an area weight ranging from 50 to 150 g/m2 would have been obvious over the TTS containing a backing layer and a matrix consisting of one layer which comprises a silicone hot-melt adhesive, at least one drug which includes scopolamine, and particles made of crosslinked polyvinylpyrrolidone, as taught by Dzekan et al. (Abstract, Page 5, 2nd ¶, Page 9, 1st, 4th and 5th ¶s, Page 10, 4th and 5th ¶s, and claims 1, 5, and 13) in view of the coating weight of the dried film of the skin adhesive layer (which contains scopolamine) of 30 g/m2 (Col. 3, lines 60-61) and the coating weight of the dried film of the reservoir (scopolamine-containing) layer of 60 g/m2 (Col. 4, lines 4-5), as taught by Müller. The total area weight is calculated to be 90 g/m2, which lies within the claimed range of 50 to 150 g/m2, and is therefore rendered obvious. 
Regarding instant claim 4, the limitation of a scopolamine-containing self-adhesive layer structure which does not comprise an additional skin contact layer would have been obvious over the matrix consisting of one layer which comprises a silicone hot-melt adhesive, at least one drug which includes scopolamine, and particles made of crosslinked polyvinylpyrrolidone, as taught by Dzekan et al. (Abstract, Page 5, 2nd ¶, Page 9, 1st, 4th and 5th ¶s, Page 10, 4th and 5th ¶s, and claims 1, 5, and 13).
Regarding instant claim 5, the limitation of the silicone acrylic hybrid pressure-sensitive adhesive would have been obvious over the silicon acrylic hybrid polymer which includes the reaction product of a silicon-containing pressure sensitive adhesive (PSA) composition, an ethylenically unsaturated monomer, and an initiator, as taught by Loubert et al. (Abstract, claims 1-8 and 11-15).
Regarding instant claim 6, the limitation of the scopolamine-containing layer structure containing 1 to 3 mg scopolamine would have been obvious over the drug content of 5-25% by weight of drug in the TTS (Page 9, last ¶) and scopolamine (Page 10, 4th and 5th ¶s, and claim 5), as taught by Dzekan et al., and by the 1.0 – 2.5 mg of scopolamine in the reservoir layer; and 0.2 – 1.0 mg scopolamine in the pressure-sensitive adhesive layer, as taught by Müller (Col. 4, lines 12-13, claims 3 and 5). The calculated total concentration of scopolamine in the TTS taught by Müller ranges from 1.2 – 3.5 mg, which overlaps the claimed range of 1 to 3 mg, and therefore renders the claimed range obvious. 
Regarding instant claims 7, 12, 17, and 19, the limitations of the scopolamine-containing layer comprising from 2 to 25% scopolamine (instant claims 7 and 17), from 5 to 15% scopolamine (instant claim 12), and from 2 to 10% scopolamine (instant claim 19) by weight based on the total weight of the scopolamine-containing layer would have been obvious over the overlapping drug content range of 5-25% by weight of drug in the TTS (Page 9, last ¶) and scopolamine (Page 10, 4th and 5th ¶s, and claim 5), as taught by Dzekan et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claims 8-12, the limitations of the reaction product of a silicone polymer, a silicone resin, and an acrylic polymer, and wherein the acrylic polymer is covalently self-crosslinked and covalently bound to the silicone polymer, the silicone resin, or both, would have been obvious over the silicone acrylate hybrid composition comprising the reaction product of a silicon-containing pressure sensitive adhesive composition comprising acrylate functionality and the condensation reaction product of: a silicone resin, a silicone polymer, and a silicon-containing capping agent which provides said acrylate functionality, an ethylenically unsaturated monomer, and an initiator, as taught by Loubert et al. (Abstract, claims 1-8). Regarding instant claims 11-12, the limitations of a continuous, silicone external phase and a discontinuous, acrylic internal phase; or a continuous, acrylic external phase and a discontinuous, silicone internal phase would have been obvious over the silicone acrylate hybrid polymer taught by Loubert et al. since the same components, i.e., components (a), (b), and (c) are disclosed in the same silicone acrylic hybrid polymer composition. 
Regarding instant claim 13, the limitation of the scopolamine-containing layer having an area of release ranging from 1 to 3 cm2 would have been obvious over the patches having a size of 2.5 cm2, as taught by Müller (Col. 4, lines 12-13).
Regarding instant claim 14, the limitation of the mean release rate of from 0.2 to 1.0 mg/day of scopolamine over at least 72 hours of administration would have been obvious over FIG. 1 which shows release or permeated scopolamine ranging from about 165 µg/cm2 (or 0.165 mg/cm2) at 48 hours, and about 275 µg/cm2 (or 0.275 mg/cm2) at 72 hours for Example 1, as taught by Müller. 
Regarding instant claims 15 and 21, the limitations of the method of treating or preventing a symptom or disease selected from the group consisting of nausea, vomiting, and motion sickness in a human patient in need thereof, the method comprising applying the transdermal therapeutic system accordingly to claim 1 to the skin of the human patient for a dosing interval of from 60 to 84 hours (instant claim 15), and a dosing interval of about 72 hours (instant claim 21), would have been obvious over the use of scopolamine as an antiemetic to avoid nausea and vomiting (Col. 1, lines 13-18) and the release/permeation of scopolamine over 72 hours (FIG. 1), as taught by Müller. 
Regarding instant claim 18, the limitation of the scopolamine-containing layer comprising from 55 to 98% of the silicone acrylic hybrid polymer by weight based on the total weight of the scopolamine-containing layer would have been obvious over the calculated weight percent of the silicone pressure-sensitive adhesives in the overlapping range of 60 – 95% by weight (Page 6, 2nd ¶), as taught by Dzekan et al., in view of the silicone acrylic hybrid polymer (Abstract, claims 1-8 and 11-15), as taught by Loubert et al. 
Regarding instant claim 20, the limitation of a plasma concentration of from 50 to 120 pg/ml scopolamine would have been obvious over the constant plasma levels achieved by the TTS taught by Müller (Col. 2, lines 13-27). Since Dzekan et al. in view of Loubert et al. and Müller teach the same TTS containing the same components, i.e., the scopolamine and the silicone acrylic hybrid polymer, in the same concentration, the recited plasma concentration would have been expected unless there is evidence of criticality. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615